       Case 5:20-cv-00862-VKD Document 25 Filed 10/06/20 Page 1 of 2

 1 PARINEH LAW, APC
    Austiag H. Parineh (Bar No. 265866)
 2 ahp@parinehlaw.com
   1101 Dove Street, Suite 245
 3 Newport Beach, California 92660
   Tel.: 949-377-2275
 4 Fax: 949-377-2276
 5 Attorneys for Plaintiffs
   Brooke Jigger and Jenna Ballere
 6
 7 MICHAEL A. LAURENSON (SBN: 190023)
   mlaurenson@grsm.com
 8 SETH WEISBURST (SBN: 259323)
   sweisburst@grsm.com
 9 GORDON REES SCULLY MANSUKHANI, LLP
   275 Battery Street, Suite 2000
10 San Francisco, CA 94111
   Telephone: (415) 875-3141
11 Facsimile: (415) 986-8054
12 Attorneys for Defendants
   HIRENAMI, INC. dba VIDREACH;
13 ITC HOLDING COMPANY, LLC;
   BROWN SERVICE COMPANY, INC.
14
15                          UNITED STATES DISTRICT COURT
16                       NORTHERN DISTRICT OF CALIFORNIA
17
18 BROOKE JIGGER, an individual; and             CASE NO.: 5:20-CV-00862-VKD
   JENNA BALLERE, an individual;
19
                Plaintiffs,                      [PROPOSED] ORDER RE
20                                               STIPULATION OF VOLUNTARY
       v.                                        DISMISSAL OF ENTIRE ACTION
21
                                                 WITH PREJUDICE
22
   HIRENAMI, INC. dba VIDREACH, a                [Hon. Virginia K. DeMarchi presiding]
23 Georgia Corporation; ITC HOLDING
   COMPANY, LLC, a Delaware limited
24 liability company; BROWN SERVICE              Re: Dkt. No. 24
   COMPANY, INC., a Georgia
25 Corporation; and DOES 1 through 25,
   inclusive;
26
                      Defendants.
27
28


                                          -1-
     Case No.: 5:20-CV-00862-VKD                [PROPOSED] ORDER RE: VOLUNTARY DISMISSAL
       Case 5:20-cv-00862-VKD Document 25 Filed 10/06/20 Page 2 of 2

 1          Pursuant to the parties’ “Stipulation of Voluntary Dismissal of Entire Action
 2 with Prejudice,” and good cause appearing therefor, IT IS HEREBY ORDERED
 3 that the above-captioned action shall be dismissed with prejudice. Each party shall
 4 bear her or its own costs and attorney’s fees. This Court shall retain jurisdiction to
 5 enforce the settlement terms between the parties.
 6
 7
     IT IS SO ORDERED.
 8
               October 6, 2020
      Dated ______________________            ________________________________
 9
                                              Judge, United States District Court,
10                                            Northern District of California
11                                             Virginia K. DeMarchi
                                               United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
     Case No.: 5:20-CV-00862-VKD                   [PROPOSED] ORDER RE: VOLUNTARY DISMISSAL
